DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 21 January 2022, has been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications and provisional applications 16/749,659, 16/236,149, 15/960,209, 15/690,096, 14/525,043, 61/902,742, 62/007,339, 61/977,478, and 62/005,355 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above listed applications fail to provide adequate support for at least the limitations of wherein the inner catheter has a first profile and a second profile, and wherein the first 8profile is smaller than the second profile, wherein the inner catheter is pleated or folded when the inner 9catheter is in the first profile; and wherein when the instrument is in 11the inner lumen, the inner catheter is in the second profile around the instrument as required in independent claims 1 and 11. Accordingly, claims 1-19 are not entitled to the benefit of the filing dates of the prior applications 16/749,659 filed 22 January 2020, 16/236,149 filed 28 December 2018, 15/960,209 filed 23 April 2018, 15/690,096 filed 29 August 2017, 14/525,043 filed 27 October 2014, and not entitled to the benefit of the filing dates of prior provisional applications 61/902,742 filed 11 November 2013, 62/007,339 filed 3 June 2014, 61/977,478 filed 9 April 2014, and 62/005,355 filed 30 May 2014. Thus, being entitled to the benefit of the filing date of provisional application 62/553,057, the effective filing date of claims 1-19 is 31 August 2017.
Response to Amendment
This office action is responsive to the amendment filed on 21 January 2022. As directed by the amendment: claims 8, 10, 17, and 19 have been amended. Thus claims 1-19 are presently pending in this application. The Terminal Disclaimer has overcome the Double Patenting rejection previously set forth. Applicant’s amendments to the Specification have overcome each objection to the Specification previously set forth. Applicant’s amendments to the Drawings have not overcome all the objections to the Drawings previously set forth, see the Drawings section below for further details. Applicant’s amendments to claims 10 and 19 have not overcome the 35 U.S.C. 112(a) rejections previously set forth.  Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 21 October 2021. 
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. As explained in the Priority section above, the newly provided priority documents do not provide sufficient disclosure to comply with the requirements of 35 U.S.C. 112(a) and therefore the effective filing date of claims 1-19 remains as 31 August 2017. Because the effective filing date is 31 August 2017, the previously applied Bacich et al. reference, published 17 May 2015, constitutes prior art under 35 U.S.C. 102(a)(1) and the previously applied rejections are not overcome. 
Drawings
The drawings are objected to because:
Amended Figure 8B does not clearly show the everting balloon, paragraph [0092] describes Figure 8B as illustrating the everting catheter with “eversion of the everting balloon 12 out of the distal end of the outer catheter 22”, however, in amended Figure 8B an everting balloon is either not shown, or, is not labeled and has no clear separation between the balloon and the cytology brush 68;
Amended Figure 8D shows the cytology brush 68 fully protruding beyond the everting balloon, with bristles ending at the proximal end of the brush outside of the everting balloon. This does not appear to be consistent with the specification. The examiner notes Figure 8D is intended to show the biopsy brush slightly protruding from the everted balloon as described in [0034] and [0094], this indicates that some of the biopsy brush should still be enveloped by the balloon which is not clearly shown in Figure 8D;
Additionally amended Figure 8D shows a radially outward protruding flange at the end of the everting balloon 12, this does not appear consistent with how the everting balloon would be shaped;
Paragraphs [0095] and [0100] in the specification describe the brush as being partially inside the balloon, bristles 72 visible within the everting balloon 12 membrane in a flattened or compressed state, however, this is not clearly depicted in Amended Figures 8E and 8I which do not clearly depict any bristles flattened within the everting balloon; 
Amended Figure 8C shows the cytology brush 68 with bristles that do not appear to be flattened or compressed as described, the bristles appear to be in the same configuration as in Figures 8D and 8E.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical implement” in claims 10 and 19. Mechanical implement is the generic placeholder having no specific structural meaning. It is modified by the functional language “tearing of the everting balloon” and it is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Mechanical implement is interpreted to be a sharp surface using paragraph [0021]: (e.g., scissors, a knife edge, scalpel or other blade), and [0083]: “The mechanical implement can be a sharp surface made from metal or plastic”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendments to claims 10 and 19 have simplified the limitation of the mechanical implement tearing the balloon, however, the subject matter of the tearing of the everting balloon requiring the use of a mechanical implement when the instrument is placed through the inner balloon lumen is not described in such a way as to reasonably convey that the inventors had possession of the claimed invention at the time the application was filed. The specification in paragraph [0021] describes a mechanical implement as a variety of sharp instruments “e.g., scissors, a knife edge, scalpel or other blade” and the mechanical implement is described in paragraph [0082] as being “placed on the exterior surface of the expandable inner lumen 34 that reacts to the everting balloon 12 surface to initiate a tear in the balloon”. Paragraph [0083] describes “the mechanical implement can be placed on the exterior surface of the distal end of the outer catheter 22 that reacts upon the increase diameter of the instrument or endoscope that serves to break or tear the balloon material. The mechanical implement can be a sharp surface made from metal or plastic that is made active or when it is pushed onto the balloon material by insertion of the instrument or endoscope.” 
The process of how the mechanical implement tears the everting balloon when the instrument is placed through the inner balloon lumen is not described. The statement that the mechanical implement reacts upon the increase diameter of the instrument or endoscope that serves to break or tear the balloon material is a description of the result, however, the mechanism of how it reacts is not described. Fig 12c shows the balloon after it has been torn, however, there is no depiction of the mechanical implement tearing the balloon. It is unclear how a sharp surface such as scissors or a knife edge could be used to tear the balloon while the system is in place in the cervix. A mechanical implement tearing a balloon upon expansion of a lumen is not a conventional and well known method that need not be disclosed in detail. The knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10-13, 17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Bacich et al. (US  2015/0133727 A1) in view of Reydel et al. (US 2001/0044595 A1).
Regarding claim 1, Bacich et al. discloses a system for accessing a body cavity or body lumen comprising: 4an everting catheter system (Figs 1A-1E) comprising an inner catheter (8 Figs 1A-1E), an outer catheter (4 Figs 1A-1E), and an 5everting balloon (6 Figs 1A-1 E, Fig 1A shows balloon in inverted configuration, Fig 1E shows balloon in everted configuration), 6wherein the inner catheter defines an inner lumen (10 Figs 1A-1E) that accesses the body cavity or body 7lumen (Figs 1D-1E, [0068] “fluid communication between the inner catheter lumen 10 and the target site”), and 10an instrument (26 Fig 1E, [0074]) placed through the inner lumen. However, Bacich et al. fails to disclose and wherein the inner catheter has a first profile and a second profile, and wherein the first 8profile is smaller than the second profile, wherein the inner catheter is pleated when the inner 9catheter is in the first profile; and wherein when the instrument is in 11the inner lumen, the inner catheter is in the second profile around the instrument.  
Reydel et al. teaches an everting catheter sleeve system with an inner catheter (15 Fig 4), an outer catheter (12 Fig 4), and an everting sheath (13 Fig 4) to introduce medical devices into bodily passages. Reydel et al. further teaches the system wherein the inner catheter has a first profile (See profile of inner catheter 15 Fig 31, [0075] inner catheter (called inner member) has a first, unexpanded diameter) and a second profile ([0015] “once it is introduced into the body[…]a larger device […] can be introduced therethrough as the inner member expands to accommodate its passageway”, the expanded inner member is the second profile), and wherein the first 8profile is smaller than the second profile, wherein the inner catheter is pleated when the inner 9catheter is in the first profile (See pleat 99 Fig 31, [0075] “expansion pleat 99” ); and wherein when the instrument is in 11the inner lumen, the inner catheter is in the second profile around the instrument ([0075) when the instrument Is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to for the everting catheter system of Bacich et al. to include the expandable limitations as taught by Reydel et al. to allow the inner lumen to expand in the presence of a large instrument inserted through its lumen but maintain a small profile without the presence of the instrument. Thus, insertion of the system can be performed in a small profile to prevent risk of puncturing or damaging the target body cavity or body lumen.
Regarding claim 2, modified Bacich et al. teaches the system of claim 1. Reydel further teaches wherein the inner catheter is radially unexpanded in the first profile (15 Fig 31) and radially expanded in the second profile ([0075] inner catheter (referred to as inner member) radially expands from a first, unexpanded diameter to a larger, second diameter to allow passage of a device).
Regarding claim 3, modified Bacich et al. teaches the system of claim 1. Bacich et al. further teaches wherein the instrument comprises an endoscope [0029].
Regarding claim 4, modified Bacich et al. teaches the system of claim 1. Bacich et al. further teaches wherein the instrument comprises a cytology brush ([0029] a sampling brush is a cytology brush).
Regarding claim 8, modified Bacich et al. teaches the system of claim 1. Bacich et al. teaches the everting balloon is torn at an intentional weakness in a wall of the everting balloon [0118]. Bacich et al. teaches the everting balloon can be torn when a device introduced into the everting balloon causes the everting balloon diameter to expand beyond the strain limit for the everting balloon ([0117] the dilating balloon 62 inflates in the everting balloon Figs 3A-3B). However, modified Bacich et al. does not explicitly teach wherein when the inner catheter is in the second profile, the everting balloon is torn.
Reydel et al. teaches the system wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument, the second profile being larger than the first profile ([0075] when the instrument is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the system of modified Bacich et al. to include wherein when the inner catheter is in the second profile, the everting balloon is torn to allow further advancement or expansion of the inner catheter for the insertion and use of a larger instrument. The use of a larger instrument would thus allow for treatment or diagnosis of the target body cavity or lumen.
Regarding claim 10, modified Bacich et al. teaches the system of claim 8. Bacich et al. further teaches wherein the tearing of the everting balloon comprises a mechanical implement ([0118] ‘mechanical instrument”). Bacich et al. teaches tearing of the balloon with a mechanical implement upon further expansion of the inner catheter ([0118] “a sharp implement on the proximal portion of the inner catheter 8 that becomes active upon full eversion and inflation of the dilating balloon 62”). Reydel et al. teaches wherein expansion of the inner catheter is achieved when the instrument is placed through an inner balloon lumen ([0075] when the instrument is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the mechanical implement to tear the everting balloon when the instrument is placed through an inner balloon lumen since the tearing of the balloon allows for use of an instrument with a larger profile. Thus, a mechanical implement which tears the balloon allows use of an instrument with a large profile for treatment or diagnosis of the target body cavity or lumen.
Regarding claim 11, Bacich et al. discloses a system for accessing a body cavity or body lumen comprising: 4an everting catheter system (Figs 1A-1E) comprising an inner catheter (8 Figs 1A-1E), an outer catheter (4 Figs 1A-1E), and an 5everting balloon (6 Figs 1A-1 E, Fig 1A shows balloon in inverted configuration, Fig 1E shows balloon in everted configuration), 6wherein the inner catheter defines an inner lumen (10 Figs 1A-1E) that accesses the body cavity or body 7lumen (Figs 1D-1E, [0068] “fluid communication between the inner catheter lumen 10 and the target site”), and 10an instrument (26 Fig 1E, [0074]) placed through the inner lumen. However, Bacich et al. fails to disclose and wherein the inner catheter has a first profile and a second profile, and wherein the first 8profile is smaller than the second profile, wherein the inner catheter is folded when the inner 9catheter is in the first profile; and wherein when the instrument is in 11the inner lumen, the inner catheter is in the second profile around the instrument.  
Reydel et al. teaches an everting catheter sleeve system with an inner catheter (15 Fig 4), an outer catheter (12 Fig 4), and an everting sheath (13 Fig 4) to introduce medical devices into bodily passages. Reydel et al. further teaches the system wherein the inner catheter has a first profile (See profile of inner catheter 15 Fig 31, [0075] inner catheter (called inner member) has a first, unexpanded diameter) and a second profile ([0015] “once it is introduced into the body[…]a larger device […] can be introduced therethrough as the inner member expands to accommodate its passageway”, the expanded inner member is the second profile), and wherein the first 8profile is smaller than the second profile, wherein the inner catheter is folded when the inner 9catheter is in the first profile (See pleat 99 Fig 31, [0075] “expansion pleat 99”, the pleat is a fold); and wherein when the instrument is in 11the inner lumen, the inner catheter is in the second profile around the instrument ([0075) when the instrument Is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to for the everting catheter system of Bacich et al. to include the expandable limitations as taught by Reydel et al. to allow the inner lumen to expand in the presence of a large instrument inserted through its lumen but maintain a small profile without the presence of the instrument. Thus, insertion of the system can be performed in a small profile to prevent risk of puncturing or damaging the target body cavity or body lumen.
Regarding claim 12, modified Bacich et al. teaches the system of claim 11. Bacich et al. further teaches wherein the instrument comprises an endoscope [0029].
Regarding claim 13, modified Bacich et al. teaches the system of claim 11. Bacich et al. further teaches wherein the instrument comprises a cytology brush ([0029] a sampling brush is a cytology brush).
Regarding claim 17, modified Bacich et al. teaches the system of claim 11. Bacich et al. teaches the everting balloon is torn at an intentional weakness in a wall of the everting balloon [0118]. Bacich et al. teaches the everting balloon can be torn when a device introduced into the everting balloon causes the everting balloon diameter to expand beyond the strain limit for the everting balloon ([0117] the dilating balloon 62 inflates in the everting balloon Figs 3A-3B). However, modified Bacich et al. does not explicitly teach wherein when the inner catheter is in the second profile, the everting balloon is torn.
Reydel et al. teaches the system wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument, the second profile being larger than the first profile ([0075] when the instrument is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the system of modified Bacich et al. to include wherein when the inner catheter is in the second profile, the everting balloon is torn to allow further advancement or expansion of the inner catheter for the insertion and use of a larger instrument. The use of a larger instrument would thus allow for treatment or diagnosis of the target body cavity or lumen.
Regarding claim 19, modified Bacich et al. teaches the system of claim 17. Bacich et al. further teaches wherein the tearing of the everting balloon comprises a mechanical implement ([0118] ‘mechanical instrument”). Bacich et al. teaches tearing of the balloon with a mechanical implement upon further expansion of the inner catheter ([0118] “a sharp implement on the proximal portion of the inner catheter 8 that becomes active upon full eversion and inflation of the dilating balloon 62”). Reydel et al. teaches wherein expansion of the inner catheter is achieved when the instrument is placed through an inner balloon lumen ([0075] when the instrument is pushed through the inner catheter, the inner catheter assumes its larger, second diameter). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the mechanical implement to tear the everting balloon when the instrument is placed through an inner balloon lumen since the tearing of the balloon allows for use of an instrument with a larger profile. Thus, a mechanical implement which tears the balloon allows use of an instrument with a large profile for treatment or diagnosis of the target body cavity or lumen.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich et al. (US  2015/0133727 A1) in view of Reydel et al. (US 2001/0044595 A1) and Tal et al. (US 2015/0107598 A1).
Regarding claim 5, modified Bacich et al. teaches the system of claim 1. Bacich et al. teaches wherein the instrument comprises “Devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices (brushes, biopsy, and aspiration mechanisms)” [0029], however, Bacich et al. is silent to wherein the instrument comprises an IUD inserter. 
Tal et al. teaches an instrument for insertion into a body cavity (U Fig 2A) wherein the instrument comprises an IUD inserter (12 Fig 2B). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise an IUD inserter to facilitate insertion of an IUD into a uterus (Abstract) to provide long-acting, reversible contraception [0002].
Regarding claim 14, modified Bacich et al. teaches the system of claim 11. Bacich et al. teaches wherein the instrument comprises “Devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices (brushes, biopsy, and aspiration mechanisms)” [0029], however, Bacich et al. is silent to wherein the instrument comprises an IUD inserter. 
Tal et al. teaches an instrument for insertion into a body cavity (U Fig 2A) wherein the instrument comprises an IUD inserter (12 Fig 2B). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise an IUD inserter to facilitate insertion of an IUD into a uterus (Abstract) to provide long-acting, reversible contraception [0002].

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich et al. (US  2015/0133727 A1) in view of Reydel et al. (US 2001/0044595 A1) and Roy et al. (US 2014/0128732 A1).
Regarding claim 6, modified Bacich et al. teaches the system of claim 1. However, modified Bacich et al. is silent to wherein the instrument comprises a shaver. 
Roy et al. teaches an instrument advanced within a lumen, wherein the instrument comprises a shaver ([0039] “mechanical shavers”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise a shaver as taught by Roy et al. because such a modification is the result of a simple substitution of one known element (sampling device- Bacich et al. [0029]) for another (mechanical shaver) to achieve a predictable result (provide a device that can sample tissue).
Regarding claim 15, modified Bacich et al. teaches the system of claim 11. However, modified Bacich et al. is silent to wherein the instrument comprises a shaver. 
Roy et al. teaches an instrument advanced within a lumen, wherein the instrument comprises a shaver ([0039] “mechanical shavers”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise a shaver as taught by Roy et al. because such a modification is the result of a simple substitution of one known element (sampling device- Bacich et al. [0029]) for another (mechanical shaver) to achieve a predictable result (provide a device that can sample tissue).

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich et al. (US  2015/0133727 A1) in view of Reydel et al. (US 2001/0044595 A1) and Bacich ‘889 (US 5,749,889 A).
Regarding claim 7, modified Bacich et al. teaches the system of claim 1. However, modified Bacich et al. is silent to wherein the instrument comprises an aspiration-type biopsy device.
Bacich ‘889 teaches an instrument advanced within a lumen, wherein the instrument comprises an aspiration-type biopsy device (214 Fig 10, Col 17 Lines 40-43). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise an aspiration type biopsy device as taught by Bacich ‘889 since such a modification is the result of a simple substitution of one known element (sampling device- Bacich et al. [0029]) for another (aspiration-type biopsy device) to achieve a predictable result (provide a device that can sample tissue).
Regarding claim 9, modified Bacich et al. teaches the system of claim 8. Bacich et al. teaches that the weakening of the balloon can be a mechanical indentation or seam [0118]. However, modified Bacich et al. does not specifically teach that the intentional weakness comprises a perforation. 
Bacich ‘889 teaches an intentional weakness in a membrane comprises perforations (Col 5 Lines 13-15). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the intentional weakness of modified Bacich et al. to comprise a perforation as taught by Bacich ’889 since such a modification is the result of a simple substitution of one known element (mechanical indentation) for another (perforation) to achieve a predictable result (intentional area of weakness).
Regarding claim 16, modified Bacich et al. teaches the system of claim 11. However, modified Bacich et al. is silent to wherein the instrument comprises an aspiration-type biopsy device.
Bacich ‘889 teaches an instrument advanced within a lumen, wherein the instrument comprises an aspiration-type biopsy device (214 Fig 10, Col 17 Lines 40-43). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the instrument of modified Bacich et al. to comprise an aspiration type biopsy device as taught by Bacich ‘889 since such a modification is the result of a simple substitution of one known element (sampling device- Bacich et al. [0029]) for another (aspiration-type biopsy device) to achieve a predictable result (provide a device that can sample tissue).
Regarding claim 18, modified Bacich et al. teaches the system of claim 17. Bacich et al. teaches that the weakening of the balloon can be a mechanical indentation or seam [0118]. However, modified Bacich et al. does not specifically teach that the intentional weakness comprises a perforation. 
Bacich ‘889 teaches an intentional weakness in a membrane comprises perforations (Col 5 Lines 13-15). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the intentional weakness of modified Bacich et al. to comprise a perforation as taught by Bacich ’889 since such a modification is the result of a simple substitution of one known element (mechanical indentation) for another (perforation) to achieve a predictable result (intentional area of weakness).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783